Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 28, 2019

                                           No. 04-19-00181-CV

IN RE BRUINGTON ENGINEERING LTD., Schlumberger Technology Corp., Schlumberger
                   Services Inc., and Schlumberger Limited

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       On March 27, 2019, relators filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than April 15, 2019. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

     Relators’ request for a stay is GRANTED. All proceedings in the underlying case are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on March 28, 2019.

                                                                              PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 7,767 and 8,310, styled Pedernal Energy, L.L.C. v. Schlumberger
Technology Corp., et al. and Pedernal Energy, L.L.C. v. Bruington Engineering, Ltd. respectively, pending in the
49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.